       Case 2:20-cv-01136-SMV-KRS Document 6 Filed 11/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


 DONALD BAKER,

                Plaintiff,

 v.                                                      Case No. 2:20-cv-01136-SMV-KRS

 AETNA BETTER HEALTH OF KANSAS
 INC.,

                Defendant


                  ORDER ON STIPULATION TO EXTEND DEADLINE
                       TO RESPOND TO THE COMPLAINT

       Pursuant to the stipulation of the parties, and good cause appearing therefore, it is hereby

ordered that the deadline for Defendant Aetna life Insurance Company, sued erroneously as

Aetna Better Health of Kansas, Inc., to answer or otherwise respond to Plaintiff Donald Baker’s

Complaint is extended to January 9, 2021.

       IT IS SO ORDERED.


                                                     __________________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STAGES MAGISTRATE JUDGE



Submitted by:

Electronically approved on November 19, 2020
Clayton S. Hightower
New Mexico Bar No.
SANDERS LAW FIRM
701 W. Country Club Road
Roswell, NM 88201
Telephone: (575) 622-5440

Attorneys for Plaintiff Donald Baker
       Case 2:20-cv-01136-SMV-KRS Document 6 Filed 11/20/20 Page 2 of 2




/s/ Kenneth J. Ferguson
Kenneth J. Ferguson
New Mexico Bar No. 3780
GORDON REES SCULLY MANSUKHANI, LLP
816 Congress Avenue, Suite 1510
Austin, Texas 78701
Telephone: (512) 582-6472
Facsimile: (512) 391-0831
kferguson@grsm.com

Attorneys for Defendant Aetna Life Insurance Company,
sued erroneously as Aetna Better Health of Kansas, Inc.
